DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May (US 9824809).
Regarding claim 1, May teaches a modular power supply system (100, FIG. 1), comprising: 
a) an enclosure (210, FIG. 10); 
b) a casing assembly (104, FIG. 1) contained within said enclosure (210), said casing assembly including, a plurality of slots (166, FIG. 5); 
wherein said casing assembly (104) is configured to accept a plurality of transformer modules (102, FIG. 1) configured to slide into said slots (166), each of said transformer modules (102) being of a type having: 
i. a transformer module housing (112, Fig. 3); and, 
ii. a transformer element (114, Fig. 3) positioned within said transformer module housing (112). 
(See figs 1, 3, 5, and 10).
Regarding claim 2, May teaches the modular power supply system of Claim 1, further including a plurality of transformer modules (col 3 line 64).
Regarding claim 7, May teaches a transformer module (102), comprising:
a) a transformer module housing (112); and, 
b) a transformer element (114) positioned within said transformer module housing (112), 
wherein said transformer module (102) is configured to be accepted within a modular power supply system of a type having: 
i. an enclosure (210, FIG. 10); and, 
ii. a casing assembly contained within said enclosure (104), said casing assembly including a plurality of slots (166, FIG. 5).
Regarding claim 8, May teaches the transformer module of Claim 7, wherein said transformer element is toroidal (col 5 line 17).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of Scheucher (US 8860377).
Regarding claim 3, May teaches the modular power supply system of Claim 1, wherein said casing assembly, comprises:
b) a plurality of spaced rails (162/168) defining said plurality of slots (166), said spaced rails being supported by panel elements (162 in fig 5); 
May does not teach the casing assembly comprising: 
a) a frame assembly comprising a plurality of panel elements; 
c) a plurality of terminal blocks supported by said panel elements; and, 
d) at least one printed circuit board connected to said panel elements.
Scheucher teaches a power supply system having a casing assembly (101 fig 1B) comprising: 
a) a frame assembly (100C) comprising a plurality of panel elements (fig 1C); 
c) a plurality of terminal blocks (231) supported by said panel elements (231 in fig 2D); and, 
d) at least one printed circuit board (120) connected to said panel elements (120 in fig 1B).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of May by including a frame assembly, a plurality of terminal blocks and a circuit board, as taught by Scheucher, since doing so would increase the functionality of the device by providing supporting structures and allowing the user to make use of the additional components in operating the device.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over May in view of Scheucher, and  futher in view of White (US 10454772).
Regarding claim 4, May in view of Scheucher teaches the modular power supply system of Claim 3, wherein said at least one printed circuit board comprises a controller printed circuit board, comprising: 
a plurality of PCB components, including:
a) an MCU (Microcontroller Unit) configured to execute machine-readable program code for causing, when executed, a computer to perform selected steps (495 in fig 4C of Scheucher); 
b) a relay operatively connected to said MCU, for shutting off the power to the transformer modules (254 in fig 2L of Scheucher); 
c) a Bluetooth or Wi-Fi Module operatively connected to said MCU for communicating with a smartphone app (col 14 line 20 of Scheucher); 
d) at least two output current transformers (CT's) operatively connected to said MCU for measuring a output current of the modular power supply system (301 in fig 3 of Scheucher); 
e) an input current transformer (CT) operatively connected to said MCU to measure an input current of the modular power supply system (302 in fig 3 of Scheucher); 
f) an alarm connected to said MCU for making a buzzing or beeping noise for certain conditions (col 24 line 12 of Scheucher);
May in view of Scheucher does not teach, however, a PCB mounted transformer operatively connected to said PCB components, said PCB mounted transformer having a high voltage AC input and a low voltage AC output, the low voltage AC output being converted to DC to power said PCB components.
White teaches an uninterruptable power supply system with a PCB mounted transformer operatively connected to said PCB components, said PCB mounted transformer having a high voltage AC input and a low voltage AC output, the low voltage AC output being converted to DC to power said PCB components (col 12 line 36).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have further modified the device of May in view of Scheucher by including a transformer for the electronic components, as taught by White, since doing so would supply electricity with appropriate voltage to the electronic components.
Regarding claim 5, May in view of Scheucher, and further in further view of White teaches the modular power supply system of Claim 4, wherein said plurality of PCB components further comprises:
a) an EEPROM operatively connected to said MCU for saving settings and history of records (1020 in fig 17 and col 21 line 50 of White); 
b) an energy measuring module operatively connected to said MCU for measuring the power consumption, current, and voltage and report it to the MCU (col 16 line 11 of White); 
c) a wireless communication technology module operatively connected to said MCU to allow said modular power supply system to communicate with a selected digital platform (1040 in fig 17 and col 21 line 3 of White); and, 
d) a real time clock operatively connected to said MCU to provide time information to said MCU (col 18 line 24 of White).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over May in view of Scheucher, in view of White (US 10454772), and further in view of Mogilevski (US 8611104).
Regarding claim 6, May in view of Scheucher in further view of White teach the modular power supply system of Claim 4, but do not teach at least one printed circuit board further comprises a connection PCB, comprising: 
a plurality of female pluggable terminal sets operatively connected in parallel to each other, one of the sets providing inputs to the transformer module and the other set is to provide outputs to said terminal blocks.
Mogilevski teaches a modular power supply system wherein at least one printed circuit board further comprises a connection PCB (42 in fig 4), comprising: 
a plurality of female pluggable terminal sets operatively connected in parallel to each other, one of the sets providing inputs to the transformer module and the other set is to provide outputs to said terminal blocks (32 and 34 in fig 4).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of May in view of Scheucher in further view of White to include a plurality of female pluggable terminal sets, as taught by Mogilevski, since doing so would provide connection ports for the transformer module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDAKIR HUSSIEN whose telephone number is (571)272-8410. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./							/Anthony Q Edwards/Examiner, Art Unit 2841                                            Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                             November 7, 2022